DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with James J. Kulbaski on 5/2/22.

The application has been amended as follows: amend claim 17.  These amendments are based upon figs. 2A and 3A, and paras 33-34 and 39 of applicant’s PG-PUB.

17. A liquid discharge apparatus comprising: 
a head configured to discharge a liquid onto a print target; 
a sealing configured to seal a nozzle surface of the head; and 
a conveyor configured to convey the print target in a sub-scanning direction, 
wherein the conveyor includes:  
a stage on which the print target is placed; and 
a stage cover movable in the sub-scanning direction and configured to 
wherein the stage and the sealing are parallelly disposed on the stage cover  in the sub-scanning direction, and
wherein the stage cover forms a space configured to accommodate the sealing.

Election/Restrictions
Claims 1 and 17 are allowable. The restriction requirement between Inventions I through VII, as set forth in the Office action mailed on 3/10/22, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 3/10/22 is withdrawn.  Claims 4-12 and 18, directed to Inventions II through VII, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance.
The reason for allowance of claim 1 is the inclusion of “…the support including a space configured to accommodate the sealing in the support”.  The foregoing limitation(s), when combined with the other limitations of claim 1, has(have) not been taught, found, or suggested by the cited art.
Regarding claims 2-16, for the same reason as discussed above for parent independent claim 1, dependent claims 2-16 also contain(s) allowable subject matter.
The reason for allowance of claim 17 is the inclusion of “a stage cover movable in the sub-scanning direction and configured to , and wherein the stage cover forms a space configured to accommodate the sealing”.  The foregoing limitation(s), when combined with the other limitations of claim 17, has(have) not been taught, found, or suggested by the cited art.
Regarding claim 18, for the same reason as discussed above for parent independent claim 17, dependent claim 18 also contain(s) allowable subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The following reference(s) is/are considered pertinent to applicant's disclosure and is/are cited for disclosing related limitations to the applicant’s claimed and disclosed invention.  

Ogawa et al. (US 2012/0298036 A1)
A liquid droplet discharging device includes a stage section, a discharge head, a moving section, a maintenance device and a testing device. The stage section is configured and arranged to retain a substrate. The discharge head has a nozzle for discharging a liquid droplet of a liquid onto the substrate. The moving section supports the discharge head to move integrally with the discharge head relative to the stage section. The maintenance device is configured and arranged to perform a predetermined maintenance process on the discharge head. The testing device is configured and arranged to test liquid droplet discharge characteristics of the nozzle. The maintenance device and the testing devices are disposed at opposite sides in a direction of relative movement of the moving section and the stage section, with the stage section being disposed therebetween.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN SEO whose telephone number is (571)270-1327. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Justin Seo

/JUSTIN SEO/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        

May 5, 2022